PD-0791-15
                              PD-0791-15                           COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 6/25/2015 1:59:00 PM
June 29, 2015                                                        Accepted 6/29/2015 2:16:04 PM
                                                                                     ABEL ACOSTA
                                No. ___________                                              CLERK

                                  In the
                    COURT OF CRIMINAL APPEALS
                 ______________________________________

             On Appeal from the 264th Judicial District Court of
                            Bell County, Texas
      Cause Number 67109; and the Opinion of the Third Court of Appeals
         in Cause Number 03-14-00381-CR, Delivered June 24, 2015
               ______________________________________

                         ERIC ALAN MOORE, JR.
                                    v.
                          THE STATE OF TEXAS
                  _____________________________________

             MOTION FOR EXTENSION OF TIME TO FILE
           PRO SE PETITION FOR DISCRETIONARY REVIEW
                   ______________________________

      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

      COMES NOW, Kristen Jernigan, the undersigned attorney of record for Eric

Alan Moore, Jr., the Appellant, herein, and files this Motion for Extension of Time

to File Pro Se Petition for Discretionary Review. As set out below, the undersigned

respectfully requests a sixty-day extension so that Appellant can file his Pro Se

Petition for Discretionary Review.    In support of said motion, the undersigned

would show the Court the following:

      1.     Appellant’s Petition for Discretionary Review is currently due in this
case on July 24, 2015.
      2.     Appellant seeks an extension of sixty days in which to file his Petition
for Discretionary Review, making his Petition due on or before September 22,
2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a Pro Se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and July 24, 2015,
to accomplish those goals. Consequently, the undersigned respectfully requests
that the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.   For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of sixty days so that his brief in this case
will now be due on September 22, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Bell

County District Attorney’s Office, 1200 Huey Road, Belton, Texas 76513, on May

15, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2